Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following action is a second NON-FINAL OFFICE ACTION in response to the application filed on 11/25/2020.

	The status of the claims is as follows:
		Claims 1-16 have been cancelled; and
		Claims 17-23 are herein addressed in detail below.

The drawings are objected to because it appears that Figures 5a-5C, the lines are not clean uniform and crisp.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either 

The disclosure is objected to because of the following informalities: it appears that the applicant’s continuation data should be updated, i.e., application nos. and patent nos.
Appropriate correction is required.

Furthermore, the title may need to be changed based on the claims are now directed towards a method and not an apparatus per se.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 17, line 12, the phraseology “an (should be –a--) sash arm operably coupled to an output of the gear reducer” is not readily understood by the Examiner.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

As best understood, claims 17, 19, and 22 is/are further rejected under 35 U.S.C. 103 as being unpatentable over Wolf et al. (10,119,318 B1) in view of Erdman et al. (4,266,371).
Wolf et al. (10,119,318 B1) disclose a method of operating a casement window comprising: 
A stationary fame (100), a rotatable window sash (102) pivotably connected to the stationary frame, a casement window operator (see below) mounted to the stationary frame (100), a linear input mechanism (18,  20, 30, 40, 24) mounted to the stationary frame (100), a linear to rotary motion converter (see figure below) coupled to the linear input mechanism, a sash arm (22) coupled to the linear to rotary motion converter such that the sash arm (22) pivotingly drives the rotatable window sash relative to the stationary frame (100) in response to the sliding of the linear input mechanism [Claim 17]; 
19]; and
Wherein the casement window  operator includes  a track (see figure below mounted to the frame of the rotatable window sash and the sash arm (22) extends from the stationary frame of the casement window to the track and engages the roatable window sash via the track (see the figure below) [Claim 22].
Wolf et al. (10,119,318 B1) fail to disclose a gear reducer between the linear input mechanism and the sash arm.
Erdman et al. (4,266,371) disclose a casement window assembly comprising a window sash pivotably connected to a sash frame via a sash arm with gear reducers.
It would have been obvious before the effective filing date of the claimed invention to provide the window sash assembly of Wolf et al. (10,119,318 B1) with a gear reducer as taught by Erdman et al. (4,266,371) since a gear reducer allows the window to be pivoted with less force and thereby allows the speed of the sash window to be easily controlled between an open and closed position.  Furthermore, the window sash assembly of Wolf et al. (10,119,318 B1) would operate equally as well when utilizing a gear reducer.  (Note: gear reducers are well known when positioned between an input and output mechanism to thereby control the speed by either increasing or decreasing between the input/output per se).

    PNG
    media_image1.png
    538
    592
    media_image1.png
    Greyscale

As best understood, claim 18 is/are further rejected under 35 U.S.C. 103 as being unpatentable over Wolf et al. (10,119,318 B1) and Erdman et al. (4,266,371) as applied to claim 17 above, and further in view of Manzella (2002/0124468 A1).
Wolf et al. (10,119,318 B1) disclose the linear input mechanisms to include a manual movement of the casement window but fails to specifically point to a handle to facilitate manual operation of the casement window operator (column 8, lines 65-67 and column 9, lines 1-10). 

It would have been obvious before the effective filing date of the claimed invention to provide the casement window operator of Wolf et al. (10,119,318 B1) with a handle as taught by Manzella (2002/012468 A1) since a handle allows manual operation of the casement window/sash and thus easily facilitates the manual movement of the window sash between open and closed positions.  Furthermore, the casement window operator of Wolf et al. (10,119,318 B1) would operate equally as well when utilizing a handle to drive the window sash between open and closed positions.

Depending on the applicant’s amendments, claims 20-21 and 23 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Several patents have been cited which disclose elements similar to that of the applicant’s invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY E REDMAN whose telephone number is (571)272-6835. The examiner can normally be reached on M-Th from 8 to 6.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/JERRY E REDMAN/Primary Examiner, Art Unit 3634